NON-FINAL REJECTION
This is office action is in response to the amendment and remarks filed on 05/10/2021. Claims 8, 9, 23, 29, 34-39 and 44 are currently pending and being examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered and the 103 rejections have been withdrawn.
Claim Objections
Claim 44 is objected to because of the following informalities:  In lines 17-18, the recitation “to a electricity generator” is presumed to be -- to an electricity generator --  for proper clarity and antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 23, 29, 34-39 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 9, 23, 34-39 and 44 recite the limitation “at least about”.  The claims are indefinite because “about” implies that the value can actually be smaller (or respectively - greater) than the value claimed making the claim indefinite.  Thus, it is unclear what specific value(s) is applicant claiming as the invention.  Appropriate correction is required (i.e., remove the word about from the recitation “at least about”). 
Claim 29 depend from Claim 23 and is rejected accordingly.

Claim Interpretation
In independent claim 23, the limitations “electricity generator means” recited in steps  d, f and h have been interpreted as three different electricity generators (elements 11, 29, 30 in figure 2) as stated by applicant in the 05/10/2021 response (last paragraph in page 2).  Likewise, in independent claim 44, the limitations “an electricity generator” recited in steps  d, f and g have been interpreted as three different electricity generators (elements 11, 29, 30 in figure 2) as stated by applicant in the 05/10/2021 response (last paragraph in page 2).  

Allowable Subject Matter
Claims 8, 9, 23, 29, 34-39 and 44 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
With respect to independent claim 23, the following is an examiner's statement of reasons for allowance: the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “   feeding the retentate stream as an 
With respect to independent claim 44, the following is an examiner's statement of reasons for allowance: the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “feeding the retentate stream as an oxyfuel combustor feedstream to an oxyfuel combustor wherein the oxyfuel combustor feedstream is reacted with a high purity oxygen stream of at least about 95% purity to form a supercritical C02 working fluid, d. feeding the supercritical C02 working fluid to a supercritical C02 turbine for producing power, wherein the supercritical C02 turbine provides power to an electricity generator for generating electric power”, in combination with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831.  The examiner can normally be reached on Mon-Fri 8:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/William H Rodriguez/Primary Examiner, Art Unit 3741